331 F.3d 844
SWIRE PACIFIC HOLDINGS INC., Plaintiff-Appellant,v.ZURICH INSURANCE CO., Defendant,Zurich American Insurance Company, Defendant-Appellee.
No. 01-12597.
United States Court of Appeals, Eleventh Circuit.
May 23, 2003.

Elliot B. Kula, Elliot H. Scherker, Marlene K. Silverman, Greenberg Traurig, P.A., Miami, FL, for Plaintiff-Appellant.
Janet L. Brown, Boehm, Brown, Rigdon, Seacrest & Fischer, P.A., Maitland, FL, Thomas W. Brunner, Wiley, Rein & Fielding, Washington, DC, for Defendant-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 99-02835-CV-DLG); William C. Turnoff, Judge.
Before CARNES, BARKETT and KRAVITCH, Circuit Judges.
PER CURIAM:


1
The procedural history, facts, and issues in this case are contained in our previous opinion, which certified dispositive questions of state law to the Florida Supreme Court. Swire Pac. Holdings, Inc. v. Zurich Ins. Co., 284 F.3d 1228 (11th Cir.2002). That Court has now answered the first two questions we certified in the affirmative, rendering an answer to the third one unnecessary. See Swire Pac. Holdings, Inc. v. Zurich Ins. Co., 845 So.2d 161 (Fla. April 10, 2003). We are grateful to the Florida Supreme Court for its thorough explanation and authoritative answers. Applying the controlling law as it has been authoritatively laid down by the state's highest court, we affirm the district court's grant of summary judgment to Zurich.


2
AFFIRMED.